            Case 2:20-cv-00017-RFB-NJK Document 14 Filed 02/25/20 Page 1 of 3



 1   NICHOLAS J. SANTORO (NV Bar No. 532)
     JASON D. SMITH (NV Bar No. 9691)
 2   SANTORO WHITMIRE, LTD.
     10100 W. Charleston Blvd., Suite 250
 3
     Las Vegas, NV 89135
 4   Tel.: (702) 948-8771 / Fax: (702) 948-8773
     Email: nsantoro@santoronevada.com
 5           jsmith@santoronevada.com
 6   SUSAN L. GUTIERREZ (Pro hac vice forthcoming)
     PROSKAUER ROSE LLP
 7
     2029 Century Park East, Suite 2400
 8   Los Angeles, CA 90067-3010
     Tel.: (310) 557-2900 / Fax: (310) 557-2193
 9   Email: sgutierrez@proskauer.com
10   NIGEL F. TELMAN (Pro hac vice forthcoming)
11   PROSKAUER ROSE LLP
     Three First National Plaza
12   70 West Madison, Suite 3800
     Chicago, IL 60602-4342
13   Tel.: (312) 962-3548 / Fax: (312) 962-3551
     Email: ntelman@proskauer.com
14

15   Attorneys for Defendant,
     MCDONALD’S CORPORATION
16
                                UNITED STATES DISTRICT COURT
17                                   DISTRICT OF NEVADA
18   ALEXANDRA MIDDLETON, individually,                    Case No.: 2:20-cv-00017-RFB-NJK
19
                                    Plaintiff,             STIPULATION AND [PROPOSED]
20                                                         ORDER TO EXTEND TIME FOR
     vs.                                                   MCDONALD’S CORPORATION TO
21                                                         ANSWER OR OTHERWISE
     SNOWED INN, LLC, a Nevada Limited                     RESPOND TO THE COMPLAINT
22
     Liability Company; and MCDONALD’S
23   CORPORATION, a Delaware Corporation;                  [AMENDED FIRST REQUEST]

24                                  Defendants.

25

26          Plaintiff Alexandra Middleton and Defendant McDonald’s Corporation, by and through

27   their respective counsel, stipulate as follows:

28
                                                       1
            Case 2:20-cv-00017-RFB-NJK Document 14 Filed 02/25/20 Page 2 of 3



 1          WHEREAS, on January 6, 2020, Middleton filed a civil complaint against McDonald’s

 2   and others in this Court (the “Complaint”) (ECF No. 1);

 3          WHEREAS, on January 30, 2020, Middleton personally served McDonald’s with the

 4   Complaint;

 5          WHEREAS, McDonald’s retained the undersigned counsel in connection with the above-

 6   captioned matter on February 19, 2020;

 7          WHEREAS, McDonald’s answer or other response to the complaint is currently due to be

 8   filed with this Court on February 20, 2020;

 9          WHEREAS, the Complaint alleges four causes of action and includes 140 paragraphs

10   that require specific responses;

11          WHEREAS, the undersigned counsel for McDonald’s represents that, based upon their

12   date of retention, good cause exists for additional time is needed in order to preliminarily

13   investigate the facts underlying the claims in a manner sufficient for McDonald’s to accurately

14   and completely respond to each allegation, and to determine applicable affirmative defenses;

15          WHEREAS, McDonald’s has not previously requested any extension of time to respond

16   to the complaint;

17          WHEREAS, the parties’ original submittal of this stipulation (ECF No. 11), was denied

18   without prejudice (ECF No. 13), and the parties herein provide this Court additional information

19   to support good cause for this stipulation;

20          THEREFORE IT IS HEREBY STIPULATED, CONSENTED TO AND AGREED

21   between the undersigned parties, good cause exists for the reasons set forth above, that the due

22   date for McDonald’s response to the complaint is extended to March 5, 2020.

23          Dated: February 25, 2020

24   LAGOMARSINO LAW                                    SANTORO WHITMIRE, LTD

25    /s/ Andrew M. Lagomarsino                          /s/ Jason D. Smith
     ANDREW M. LAGOMARSINO                              NICHOLAS J. SANTORO (NV Bar No. 532)
26
     (NV Bar No. 6711)                                  JASON D. SMITH (NV Bar No. 9691)
27   3005 W Horizon Ridge Pkwy, Suite 241               10100 W. Charleston Blvd., Suite 250

28
                                                    2
           Case 2:20-cv-00017-RFB-NJK Document 14 Filed 02/25/20 Page 3 of 3



 1   Henderson, NV 89052                               Las Vegas, NV 89135
     Tel.: (702) 383-2864 (702) 383-00656              Tel.: (702) 948-8771 / Fax: (702) 948-8773
 2   Email: aml@lagomarsinolaw.com                     Email: nsantoro@santoronevada.com
                                                               jsmith@santoronevada.com
 3
     Attorneys for Plaintiff Alexandra Middleton
 4                                                     SUSAN L. GUTIERREZ (Pro hac vice
                                                       forthcoming)
 5                                                     PROSKAUER ROSE LLP
                                                       2029 Century Park East, Suite 2400
 6                                                     Los Angeles, CA 90067-3010
                                                       Tel.: (310) 557-2900 / Fax: (310) 557-2193
 7
                                                       Email: sgutierrez@proskauer.com
 8
                                                       NIGEL F. TELMAN (Pro hac vice
 9                                                     forthcoming)
                                                       PROSKAUER ROSE LLP
10                                                     Three First National Plaza
11                                                     70 West Madison, Suite 3800
                                                       Chicago, IL 60602-4342
12                                                     Tel.: (312) 962-3548 / Fax: (312) 962-3551
                                                       Email: ntelman@proskauer.com
13
                                                       Attorneys for Defendant McDonald’s
14                                                     Corporation
15

16
                                                       IT IS SO ORDERED:
17

18                                                     _____________________________________
19                                                     UNITED STATES MAGISTRATE JUDGE

20                                                            February 26, 2020
                                                       DATED:________________________

21

22

23

24

25

26

27

28
                                                   3
